                                                                  1

                                                                  2

                                                                  3

                                                                  4                                  UNITED STATES DISTRICT COURT

                                                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                  6                                          SAN JOSE DIVISION

                                                                  7
                                                                        GEORGETTE G. PURNELL,
                                                                  8                                                        Case No. 5:18-cv-02113-EJD
                                                                                       Plaintiff,
                                                                  9                                                        ORDER TO SHOW CAUSE
                                                                                v.
                                                                 10                                                        Re: Dkt. No. 38
                                                                        CITY OF SUNNYVALE POLICE
                                                                 11     DEPARTMENT, et al.,
United States District Court




                                                                 12                    Defendants.
                               Northern District of California




                                                                 13          Defendants Clyde Cheng and Pualena Reis (“Defendants”) filed a motion to dismiss and

                                                                 14   noticed the motion for hearing on February 21, 2019. Plaintiff’s opposition to Defendants’ motion

                                                                 15   to dismiss was due on November 20, 2018. To date, Plaintiff has not filed or served any

                                                                 16   opposition. Therefore, the Court hereby issues an ORDER TO SHOW CAUSE why Plaintiff's

                                                                 17   action should not be dismissed for failure to prosecute pursuant to Rule 41(b) of the Federal Rules

                                                                 18   of Civil Procedure. Plaintiff’s response to this ORDER TO SHOW CAUSE must be filed and

                                                                 19   served no later than December 20, 2018. If Plaintiff does not, by December 20, 2018, file and

                                                                 20   serve an opposition to Defendants’ motion or otherwise demonstrate good cause in writing why

                                                                 21   she has failed to timely prosecute this action, the Court will dismiss the action with prejudice

                                                                 22   pursuant to Federal Rule of Civil Procedure 41(b).

                                                                 23          IT IS SO ORDERED.

                                                                 24   Dated: December 5, 2018

                                                                 25                                                    ______________________________________
                                                                                                                       EDWARD J. DAVILA
                                                                 26                                                    United States District Judge

                                                                 27

                                                                 28
                                                                      Case No.: 5:18-cv-02113-EJD
                                                                      ORDER TO SHOW CAUSE
